      Case 4:20-cr-00016-RSB-CLR Document 744 Filed 05/18/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION

THE UNITED STATES OF AMERICA,                       )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )       4:20cr16-18
                                                    )
HOLLY HEDDLE,                                       )
                                                    )
      Defendant.                                    )


                                          ORDER


       Counsel in the above-captioned case has advised the Court that all pretrial motions filed

on behalf of the defendant have been complied with and/or resolved by agreement. Therefore, a

hearing in this case is deemed unnecessary.

       IT IS ORDERED that the pretrial motions (docs. 562-581) filed on behalf of the

defendant, Holly Heddle, are DISMISSED.

       SO ORDERED, this WK day of May 2021.




                                              ______________________________
                                              _________
                                                _     ____________________
                                                                        _ ___
                                              CHRISTOPHER
                                              CHRISTOOPHHER L. RAY
                                              UNITED STATES MAGISTRATE JUDGEJ
                                              SOUTHERN DISTRICT OF GEORGIA
